NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   JOSE MANUEL CASTILLO, Appellant.

                             No. 1 CA-CR 21-0053
                               FILED 4-26-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR2019-001888-001
             The Honorable Teresa A. Sanders, Judge Retired

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Gracynthia Claw
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Mikel Steinfeld
Counsel for Appellant
                            STATE v. CASTILLO
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Peter B. Swann delivered the decision of the court, in which
Judge David D. Weinzweig and Judge Paul J. McMurdie joined.


S W A N N, Judge:

¶1             Jose Manuel Castillo appeals from his conviction and
sentence of attempt to commit second-degree murder, challenging the
sufficiency of the evidence. For the following reasons, we find the evidence
at trial to have been sufficient and therefore affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             Castillo and Irene were married for 37 years and had four
children. In May 2018, Irene left the marital home and filed for divorce. She
obtained an order of protection against Castillo the following month. Irene
testified she applied for the order of protection because Castillo insisted she
was having an affair, followed her “all over,” and sent messages to her
employer. The divorce was finalized on February 14, 2019.

¶3           Irene works as a nursing assistant. On March 11, 2019, she
pulled into her employer’s parking lot around 5:30 a.m. As she walked
from the parking lot to the building, Castillo grabbed her from behind and
put a gun to her head. While pointing the gun at her, Castillo asked Irene
why she had cheated on him and told her that “it’s all over.” A struggle
ensued, during which two shots were fired. Castillo then knocked Irene to
the ground and pointed the gun at her. He tried to pull the trigger, but the
gun jammed. He then “prepared [the gun] again,” but did not shoot
because he was interrupted by an off-duty police officer, Officer Banks.

¶4            Banks testified that when he arrived on the scene, Irene was
on her knees as Castillo stood over her moving a gun across her back. While
taking cover behind his vehicle, Banks informed Castillo he was a police
officer and ordered Castillo to drop his weapon. Rather than drop the gun,
Castillo quickly walked about 15 to 20 feet from Irene, turned around and
began shooting in her direction. Banks fired several rounds at Castillo.
Castillo was hit and fell to the ground. Banks then moved to the front of
the car. Castillo sat up and resumed shooting in Irene’s direction. Banks
fired at Castillo until he stopped moving. Banks continued to give him



                                      2
                            STATE v. CASTILLO
                            Decision of the Court

commands until another officer came to the scene and placed Castillo in
handcuffs.

¶5            Castillo was indicted for attempt to commit first-degree
murder (Count 1) and aggravated assault (Count 2). After a 10-day trial, a
jury found Castillo guilty of aggravated assault and attempted second-
degree murder, a lesser-included charge of Count 1. Castillo appeals from
his conviction and sentence for attempted second-degree murder.

                               DISCUSSION

¶6             Castillo argues that the state presented insufficient evidence
to sustain his conviction for attempted second-degree murder. We review
sufficiency of evidence claims de novo. State v. Pena, 235 Ariz. 277, 279, ¶ 5
(2014). Our supreme court has determined “there must be a complete lack
of probative evidence supporting the verdict to mandate reversal.” State v.
Girdler, 138 Ariz. 482, 488 (1983). We view the facts in the light most
favorable to upholding the verdict and resolve conflicting evidence against
the appellant. Id.

¶7          To sustain a conviction for attempted second-degree murder,
the state had to prove that Castillo attempted to kill Irene without
premeditation. See A.R.S. § 13-1104(A)(1) (defining second-degree murder).

¶8            The attempt statute, in relevant part, reads:

       A. A person commits attempt if, acting with the kind of
       culpability otherwise required for commission of an offense,
       such person:

       ....

       2. Intentionally does or omits to do anything which, under the
       circumstances as such person believes them to be, is any step
       in a course of conduct planned to culminate in commission of
       an offense[.]

A.R.S. § 13-1001(a)(2).

¶9            We will affirm a conviction for attempted murder if the
evidence shows “some overt act or steps taken toward the commission of
the crime and an intent to commit the crime.” State v. Routhier, 137 Ariz. 90,
99 (1983). Castillo’s only argument on appeal is that the state failed to prove
beyond a reasonable doubt that he planned to kill Irene. We disagree.



                                      3
                             STATE v. CASTILLO
                             Decision of the Court

I.     THE STATE PRESENTED SUFFICIENT EVIDENCE THAT
       CASTILLO TOOK OVERT STEPS TOWARD COMMITTING
       MURDER.

¶10           The record includes probative evidence of Castillo’s overt
acts, including testimony that he approached the victim with a firearm,
physically assaulted her, and shot several rounds in her direction. Irene
and Officer Banks testified that Castillo aimed a gun at Irene and pulled the
trigger. An eyewitness also testified that she saw a man and woman
fighting before the man knocked the woman to the ground and began
“shoot[ing] at her.” Officers also found a .380-caliber magazine and .380
casings that matched Castillo’s gun in the parking lot.

II.    THE STATE PRESENTED SUFFICIENT                          EVIDENCE       OF
       CASTILLO’S INTENT TO COMMIT MURDER.

¶11            The record includes probative evidence of Castillo’s intent to
commit murder, including two handwritten letters from Castillo to his
sister and a friend before the incident.

¶12            To his friend, Castillo apologized for his future actions,
blaming Irene and her lover for provoking him with “aggressions and
mocking,” and concluding, “I don’t know what will happen, but
unfortunately, I repeat, I am a man who respects the law but circumstances
make me do the opposite.” To his sister, Castillo wrote, “I don’t know
whether I’ll fuck up the motherfucker or the motherfucker and the bitch,
but no matter what happens, I will rest.” Castillo does not deny writing the
letters but claims portions of the letters were mistranslated or that his intent
was misunderstood. However, Castillo’s oldest son, a native Spanish
speaker, testified to the accuracy of the letters. He also testified that Castillo
had previously threatened to kill Irene’s alleged lover. Castillo’s letters and
previous statements are sufficient evidence from which a juror could
reasonably find that he intended to commit murder.

                                CONCLUSION

¶13           For these reasons, we affirm.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA
                                       4